Title: From James Madison to Thomas Jefferson, 7 June 1811
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Washington June 7. 1811
I return the letter from you to D. on the subject of Mr. G. He seems to be incorrigible. If I am not misinformed, his eyes are opening to the conduct & character of Mr. S, with respect to both of which he has suffered himself to be misled partly by his own passions, partly by those who took advantage of them. You see the new shapes our foreign relations are taking. The occurrence between Rogers & the British ship of war, not unlikely to bring on repetitions, will probably end in an open rupture, or a better understanding as the calculations of the B. Govt. may prompt or dissuade from war. Among the items in these will be the temper here, as reported by its partizans. The state of parties in Massts. is in this view important, especially as it will attract particular notice by its effect in degrading Pickering who has made himself so conspicuous in the British service. On the other hand much impatience is shewing itself in the Eastn: States, under the nonimportation. The little embarrassment which occurs in procuring returns for the apples & onions sent from Connecticut to the W. Indies, is generating remonstrances as in the case of the Embargo. I have been obliged to answer one from N. Haven headed by Hillhouse, which they have not yet published. The protracted delay of the Essex still leaves us a prey to the ignorance & interested falsehoods which fill our newspapers. It would seem that G. B. is determined agst. repealing her orders, and that Bonaparte is equally so agst the destruction of her commerce, to which he readily sacrifices his own commerce with the U. S. As to the blockade of England (the decree to which alone the Act of Congs. & the Proclamation have reference), there is no evidence of its being continued in force. All the Official evidence is on the other side. And yet by a confusion of ideas or artifice of language, the appearance is kept up that the ground of the non-importation has failed, and that it is consequently a wrong to G. B. After all, we must remain somewhat in the dark till we hear more on the subject; probably till the return of the vessel that carried to France, the Act of Congs. putting in force the non-importation, for wch. Bonapt. seems to be waiting. After a severe drought, we have had a copious rain. I hope you have shared ⟨in⟩ it & that it will have aided the wheatfeilds in their conflict with the Hessian fly. Be assured of my constant & truest affection
James Madison
